DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 01/05/2021 have been entered.  Claims 1-5, and 7-19 remain pending in the application.
	
Response to Arguments
Applicant’s arguments on page 8 which states that “the components of Amalaha that the office action alleges as constituting a valve plane merely divides each artificial heart pump into an artificial atrium and an artificial ventricle”, which the examiner respectfully disagrees.  The valve plane of Amalaha divides the valve cylinder between the atrium and the ventricle as is stated in claim 1.  The portion in the valve cylinder is included as a portion of the atrium and the ventricle of Amalaha.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Amalaha (US 2009/0287305 A1).

Regarding claim 1, Amalaha discloses a blood pump system comprising: 
a total artificial heart (TAH) comprising: 
first and second artificial heart pumps (Figure 1 below depicts first and second artificial heart pump); 
and first and second pump actuation means that are each configured to actuate a respective one of the first and second artificial heart pumps (Figure 2, first and second pump actuation means annotated below; paragraph 0069); 
and a housing device comprising: 
first (Figure 2 depicts the first artificial heart pump receiving part (items 34A and 27A) and second artificial heart pump receiving parts (Figure 1 depicts the second artificial heart pump receiving part (items 34 and 27)) that are each configured to receive and partly enclose respective one of the first and second artificial heart pumps (Figure 1 below is annotated to depict the first and second artificial heart pumps); 

    PNG
    media_image1.png
    716
    752
    media_image1.png
    Greyscale


and first (Figure 2 and 4, item 24A) and second pump actuation means enclosing parts that are each (Figure 2 and 4, item 24) configured to partly enclose a respective one of the first and second pump actuation means (Figure 2, first and second pump actuation means annotated below; paragraph 0069), 

    PNG
    media_image2.png
    381
    562
    media_image2.png
    Greyscale

wherein said artificial heart pump receiving parts (Figure 1, items 34, 34A, 27, and 27A) and pump actuation means enclosing parts (Figure 1, items 24 and 24A) are arranged to connect to each other in a leak-free manner (Figure 2, item 17 (also see Figure 16) fits into grooves 24B and 24C on first and second pump actuation enclosing means (these grooves can be seen in Figures 3 and 4), then as seen in Figure 1 (expanded below) item 17 is screwed to the artificial heart pump receiving parts, additionally pump actuation means enclosing parts (Figure 2, items 24 and 24A) have pins (25) which fit into matching holes on the artificial heart pump receiving parts (Figure 13, item 25k “holes”; paragraph 0061, lines 40-44; paragraph 0087, lines 7-9). The connection between these parts is required to be a leak-free connection for the pump to work, the diaphragms (7) move and compress the chamber (AR/AL and VR/VL) which forces the blood in the great vessels 33A (Aortic) and 33 (Pulmonic)(paragraph 0069, lines 21-25), if there was a leak present between the chambers, the pressure could not be built up to compress the chambers and the blood would not be forced into the vessels, further evidenced in claims 18-20); 

    PNG
    media_image3.png
    520
    698
    media_image3.png
    Greyscale


characterized in that each artificial heart pump comprises a valve cylinder (Figures 1, 6, and 7, items G and H) movably arranged inside said pump receiving part (as can be seen in Figures 6 and 7, valve cylinders (G and H) are arranged in a way that it is movable (it is capable of removing them from the apparatus)), wherein said cylinder has a valve plane (Figures 15, item 22A and 16, item 23 make up the valve plane; paragraph 0092 and 0093) provided with a valve (Figure 1, valve (29) is disposed in valve mounting body 26; the same is provided in the second artificial heart pump in 26C shown in Figure 18)
said valve plane dividing said valve cylinder into an artificial atrium and an artificial ventricle (Figure 1, valve plane 22A and 23 divides valve cylinder (G and H) between artificial atrium (AL/AR) and artificial ventricle (VL/VR)).  ).

    PNG
    media_image4.png
    246
    549
    media_image4.png
    Greyscale

Regarding claim 2, Amalaha discloses wherein the first and second artificial heart pump receiving parts are connected to the first and second pump actuation means enclosing parts by connecting means selected from the group consisting of screws, ribbons, bolts, nuts, and glue (as stated in claim 1, screws (15, shown above in expanded view) are used to attach item 17 to the pump receiving parts, item 17 in turn couples the pump actuation enclosing parts (24 and 24A) with the pump receiving parts (34, 34A, 27, and 27A) as can be seen in Figure 2 (circled below), additionally in Figures 1 and 20, item 86 depicts an adhesive backed strip (i.e. glue) which is further used to connect the pump receiving parts to the pump actuation means (Figure 17 represents this further).  

    PNG
    media_image5.png
    383
    473
    media_image5.png
    Greyscale


Regarding claim 3, Amalaha discloses wherein each pump receiving part of the first and second pump receiving parts (Figure 1, pump receiving parts annotated in Figure 1 in the rejection of claim 1 above; Figure 2 depicts the first artificial heart pump receiving part (items 34A and 27A, Figure 1 depicts the second artificial heart pump receiving part (items 34 and 27)) has an upper open end (Figure 1, upper open ends annotated in Figure 1 below) and a lower open end (Figure 1, lower open end annotated in Figure 1 below, both lower open ends are seen in Figure 18; item 26c in Figure 18 is fitted with an ejection valve in the same manner as item 26 in Figure 1) said upper open end is arranged with an upper cover (Figure 1, upper covers annotated below, paragraph 0060, lines 34-36, vena cava system is upper cover in second pump receiving part; paragraph 0061, lines 5-6, pulmonary venous system 65 is upper cover in first pump receiving part) provided with an inlet channel (Figure 1, inlet channels annotated below), and said lower open end (items 26 and 26c) is arranged with a lower cover (Figures 6 and 7, items 71A and 44 are the lower covers for the lower open ends) provided with an outlet channel (Figures 6 and 7, item 71A “pulmonary trunk” and 44 “aorta” and G and H constitute outlet channels; paragraph 0061, lines 68-71; paragraph 0063, lines 19-22, ejection valves force blood out).  

    PNG
    media_image6.png
    716
    753
    media_image6.png
    Greyscale

Regarding claim 4, Amalaha discloses wherein the outlet channels are provided with one-way valves (Figures 1 and 26, item 29 is found in the outlet channel of both the first and second artificial pumps secured in lower ends 26 and 26c of Figure 18;  Figures 6 and 7, item 29).  
Regarding claim 8, Amalaha discloses wherein said pump receiving parts comprise docking apertures (Figure 13, items 25K “holes”; these holes mate with pins 25 of Figure 3; paragraph 0087, lines 7-9).  
Regarding claim 9, Amalaha discloses wherein each of the first and second pump actuation means enclosing parts (Figures 3 and 4, items 24A and 24) comprises a pump actuation casing (Figures 2 and 4, item 8A and 8B), and wherein each first and second pump actuation casing (Figures 2 and 4, item 8A and 8B) is configured to receive and enclose a pump actuating means (Figure2, items 3) and dock to the docking apertures on the pump receiving parts (as is presented in claim 8, items 25 of Figure 3 is docked to holes 25K of Figure 13, which are also provided in second pump receiving parts shown in Figure 18).  
Regarding claim 10, Amalaha discloses wherein when said first and second pump actuation casings (Figures 3 and 4, items 8A and 8B) are docked to said docking apertures of said pump receiving parts (as is provided in claim 9) said first and second pump actuating means (Figures 1 and 2, items 3, 4A, 4B, 4E, 4F, 5, 7; paragraph 0061, lines 15-26) are configured to apply movement to the valve cylinders in an upward and downward movement (Figure 1, valve cylinders 28 have movement of the valve flaps (29) in an upward and downward movement in response to the pumping motion of the diaphragms (7); paragraph 0065, lines 35-41) in response to control signals from a control unit (paragraph 0006, lines 6-16) 
Regarding claim 11, Amalaha discloses wherein said first and second pump actuation casings (Figures 2, 3, 4, items 8A and 8B) are docked to said docking apertures of the pump receiving parts (as provided above) by means of connecting means selected from the group consisting of glue, connecting screws, bolts and nuts, clamps, and clips (as stated in claim 1, screws (15, shown above in expanded view) are used to attach item 17 to the pump receiving parts, item 17 in turn couples the pump actuation enclosing parts (24 and 24A) which comprise the first and second pump actuation casings (8A and 8B) with the pump receiving parts (34, 34A, 27, and 27A) as can be seen in Figure 2 (circled above below claim 2), additionally in Figures 1 and 20, item 86 depicts an adhesive backed strip (i.e. clamp or clip) which is further used to connect the pump receiving parts to the pump actuation means (Figure 17 represents this further).
Figure 1, item 15 (i.e. bolt) and item 17 (i.e. nut); wherein Merriam-Webster defines a nut as “a perforated block usually of metal that has an internal screw thread and is used on a bolt or screw for tightening or holding something”, Figure 17 possesses an internal screw thread for receiving the screw as can be seen in Figure 1).  
Regarding claim 16, Amalaha discloses wherein the pump actuation means enclosing part (Figure 1, 2, and 14, item 24) comprises a detachable power source housing (Figure 1, item II “power generating unit”; images annotated below show wire (48) extending from detachable power source housing to pump actuation enclosing part (24); Figure 42 illustrates wire 48 as detachable and claim 4 further supports this).

    PNG
    media_image7.png
    931
    1037
    media_image7.png
    Greyscale

Regarding claim 17, Amalaha discloses wherein the blood pump housing device is characterized in that the first and second artificial heart pumps are configured to correspond to a left and a right side of a natural heart (Figure 1 annotated below (left and right atrium (AL and AR) and ventricles (VL and VR) circled in Figure 1 below)), each artificial heart pump comprising an artificial atrium and an artificial ventricle (Figure 1, atriums and ventricles annotated below); and in that each artificial heart pump comprises a valve cylinder movably arranged inside said pump receiving part (Figure 1, items G and H), said cylinder has a valve plane (Figures 15, item 22A and 16, item 23 make up the valve plane; paragraph 0092 and 0093) provided with a valve (Figure 1, valve (29) is disposed in valve mounting body 26; the same is provided in the second artificial heart pump in 26C shown in Figure 18), said valve plane Figure 1, valve plane 22A and 23 divides between artificial atrium (AL/AR) and artificial ventricle (VL/VR)).  
	Regarding claim 18, Amalaha discloses wherein the first and the second pump actuation means enclosing parts fully enclose, respectively, the first and second pump actuation means (Figures 1 and 2, item 8 “oval yieldable surrounds”, oval yieldable surrounds 8 are a part of the first and second pump actuation means enclosing part with items 24 and 24 A of Figures 1 and 2, as can be seen in Figure 1, item 8 fully encloses the first and second pump actuation means so that they do not have contact with blood which is contained in the left and right artificial atriums and ventricles) .  
	Regarding claim 19, Amalaha discloses wherein the artificial atrium and the ventricle of each artificial heart pump are provided with a flexible lining material (claim 50; additionally paragraph 0083, lines 5-10 state that areas which come into contact with blood should be coated with silicone, which would include the artificial atrium and ventricle of Amalaha).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalaha (US 2009/0287305 A1) in view of Shu et al (US 2012/0130484 A1).

claim 34), however, Amalaha does not specifically disclose wherein the pump receiving parts and the pump actuation enclosing parts are manufactured from biocompatible material selected from the group consisting of titanium, ceramics,Atlanta #2581314 v12ATTORNEY DOCKET NO. 37441.0039U1 pAPPLICATION NO. 16/074,964olytetrafluoroethylene (PTFE) coated metal, diamond coated metal, silicone, and polyurethane coated metals, or a combination thereof.  
Shu teaches wherein the first and second pump receiving parts and the first and second pump actuation means enclosing parts are manufactured from biocompatible material selected from the group consisting of titanium, ceramics,Atlanta #2581314 v12ATTORNEY DOCKET NO. 37441.0039U1 pAPPLICATION NO. 16/074,964olytetrafluoroethylene (PTFE) coated metal, diamond coated metal, silicone, and polyurethane coated metals, or a combination thereof (paragraph 0044, lines 21-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Shu by manufacturing the pump receiving parts and pump actuation parts for a biocompatible material selected from the groups above as taught by Shu it has been held to within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.   Additionally, Amalaha suggested that the parts be manufactured from high strength and light composite materials, the materials taught by Shu are biocompatible, lightweight, and have high strength.  	  

Allowable Subject Matter

Claims 7 and 13 are allowed.
s 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Amalaha (US 2009/0287305 A1) as stated above.  
Regarding claim 7, Amalaha fails to teach wherein said flexible lining material is connected to an Atlanta .3302 (26 v1ATTORNEY DOCKET NO. 37441.00390 1 APPLICATION NO. 16/074,964upper cylinder junction arranged between said upper cover and a top edge of said upper open end, and to a lower cylinder junction arranged between said lower cover and a bottom edge of the lower open end.
Regarding claim 13, Amalaha fails to teach wherein the pump actuating means comprises a plurality of interconnected gears conligured to interact with a first and second linear toothed means provided on each side of the valve cylinder, said gears translate a rotational movement provided by a pump actuation means to a linear up-an-down movement of the valve cylinder.
Regarding claim 14, Amalaha fails to teach wherein the pump actuating means comprises a ball screw roller screw interconnected with a semicircular base comprising two projecting arms which partly encircle and connect to said valve cylinders, said ball screw roller screw is interconnected to a plurality of gears which translates a rotational motion provided by a pump actuation means, into a linear up-and-down motion of the valve cylinders.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774          

/BRIAN A DUKERT/Primary Examiner, Art Unit 3774